 


109 HR 3098 IH: Mortgage Insurance Fairness Act of 2005
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3098 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. Ryan of Wisconsin (for himself, Mr. Jefferson, and Mr. Cantor) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for premiums on mortgage insurance, and for other purposes. 
 

1.Short titleThis Act may be cited as the Mortgage Insurance Fairness Act of 2005. 
2.Premiums for mortgage insurance 
(a)In generalParagraph (3) of section 163(h) of the Internal Revenue Code of 1986 (relating to qualified residence interest) is amended by adding after subparagraph (D) the following new subparagraph: 
 
(E)Mortgage insurance premiums treated as interest 
(i)In generalPremiums paid or accrued for qualified mortgage insurance by a taxpayer during the taxable year in connection with acquisition indebtedness with respect to a qualified residence of the taxpayer shall be treated for purposes of this subsection as qualified residence interest. 
(ii)PhaseoutThe amount otherwise allowable as a deduction under clause (i) shall be reduced (but not below zero) by 10 percent of such amount for each $1,000 ($500 in the case of a married individual filing a separate return) (or fraction thereof) that the taxpayer’s adjusted gross income for the taxable year exceeds $100,000 ($50,000 in the case of a married individual filing a separate return).. 
(b)Definition and special rulesParagraph (4) of section 163(h) of the Internal Revenue Code of 1986 (relating to qualified residence interest) is amended by adding at the end the following new subparagraphs: 
 
(E)Qualified mortgage insuranceThe term qualified mortgage insurance means— 
(i)mortgage insurance provided by the Veterans Administration, the Federal Housing Administration, or the Rural Housing Administration, and 
(ii)private mortgage insurance (as defined by section 2 of the Homeowners Protection Act of 1998 (12 U.S.C. 4901), as in effect on the date of the enactment of this subparagraph). 
(F)Special rules for prepaid qualified mortgage insuranceAny amount paid by the taxpayer for qualified mortgage insurance that is properly allocable to any mortgage the payment of which extends to periods that are after the close of the taxable year in which such amount is paid shall be chargeable to capital account and shall be treated as paid in such periods to which so allocated. No deduction shall be allowed for the unamortized balance of such account if such mortgage is satisfied before the end of its term. The preceding sentences shall not apply to amounts paid for qualified mortgage insurance provided by the Veterans Administration or the Rural Housing Administration.. 
3.Information returns relating to mortgage insuranceSection 6050H of the Internal Revenue Code of 1986 (relating to information returns relating to mortgage interest) is amended by adding at the end the following new subsection: 
 
(h)Returns relating to mortgage insurance premiums 
(1)In generalThe Secretary may prescribe, by regulations, that any person who, in the course of a trade or business, receives from any individual premiums for mortgage insurance aggregating $600 or more for any calendar year shall make a return with respect to each such individual. Such return shall be in such form, shall be made at such time, and shall contain such information as the Secretary may prescribe. 
(2)Statement to be furnished to individuals with respect to whom information is requiredEvery person required to make a return under paragraph (1) shall furnish to each individual with respect to whom a return is made a written statement showing such information as the Secretary may prescribe. Such written statement shall be furnished on or before January 31 of the year following the calendar year for which the return under paragraph (1) was required to be made. 
(3)Special rulesFor purposes of this subsection— 
(A)rules similar to the rules of subsection (c) shall apply, and 
(B)the term mortgage insurance means— 
(i)mortgage insurance provided by the Veterans Administration, the Federal Housing Administration or the Rural Housing Administration, and 
(ii)private mortgage insurance (as defined by section 2 of the Homeowners Protection Act of 1998 (12 U.S.C. 4901), as in effect on the date of the enactment of this subparagraph.. 
4.Effective dateThe amendments made by this Act shall apply to amounts paid or accrued after the date of enactment of this Act in taxable years ending after such date. 
 
